DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19, 21-46 are pending in this application. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claims 1-19, 21-28, drawn to an induced pluripotent stem cell (PSC) or a derivative cell thereof comprising:
(i) a first exogenous polynucleotide encoding a chimeric antigen receptor (CAR) targeting a CD19 antigen;
(ii) a second exogenous polynucleotide encoding an inactivated cell surface receptor that comprises a monoclonal antibody-specific epitope and an interleukin 15 (IL-15), wherein the inactivated cell surface receptor and the IL-15 are operably linked by an autoprotease peptide; and
(iii) a deletion or reduced expression of one or more of B2M, TAP 1, TAP 2, Tapasin, RFXANK, CIITA, RFX5 and RFXAP genes, classified in C12N 2506/45, C07K 23/2319/33, C07K 2319/74, for example.

Group II. Claims 29,30, drawn to an induced pluripotent stem cell (PSC), a natural killer (NK) cell or a T cell comprising:
(i) a first exogenous polynucleotide encoding a chimeric antigen receptor (CAR) having the amino acid sequence of SEQ ID NO: 61;
(ii) a second exogenous polynucleotide encoding a truncated epithelial growth factor (tEGFR) variant having the amino acid sequence of SEQ ID NO: 71, an autoprotease peptide having the amino acid sequence of SEQ ID NO: 73, and interleukin 15 (IL-15) having the amino acid sequence of SEQ ID NO: 72; and
(iii) optionally, a third exogenous polynucleotide encoding a human leukocyte antigen E (HLA-E) having the amino acid sequence of SEQ ID NO: 66;
wherein the first, second and third exogenous polynucleotides are integrated at loci of AAVS1, CIITA and B2M genes, to thereby delete or reduce expression of CIITA and B2M, classified in C07K 2319/32, C12N 2506/45, C07K 23/2319/33, C07K 2319/74, for example

Group III. Claims 31, 32,  drawn to a composition the cell according to claim 1, classified in  C07K 14/7155, for example.

Group IV. Claims 33, 34, drawn to a method of treating cancer in a subject in need thereof, comprising administering the cell according to claim 1 to the subject in need thereof, classified in C12N 5/0646, for example.

Group V. Claims 35-37, drawn to a method of manufacturing the derivative cell of claim 1, comprising differentiating the iPSC cell under conditions for cell differentiation to thereby obtain the derivative cell, classified in A61K 35/17, for example.

Group VI. Claims 38, 39, drawn to a method of differentiating an induced pluripotent stem cell (PSC) into an NK cell, comprising subjecting the iPSCs iPSC to a differentiation protocol including culturing the cells cell in a medium containing a recombinant human IL-12 for the final 24 hours of culturing under the differentiation protocol, classified in C12N 2510/02, for example.

Group VII. Claims 40-46, drawn to a CD34+ hematopoietic progenitor cell (HPC) derived from an induced pluripotent stem cell (PSC) comprising:
(i) a first exogenous polynucleotide encoding a chimeric antigen receptor (CAR) targeting a CD19 antigen;
(ii) a second exogenous polynucleotide encoding an inactivated cell surface receptor that comprises a monoclonal antibody-specific epitope and an interleukin 15 (IL-15), wherein the inactivated cell surface receptor and the IL-15 are operably linked by an autoprotease peptide; and
(iii) a deletion or reduced expression of one or more of B2M, TAP 1, TAP 2, Tapasin, RFXANK, CIITA, RFX5 and RFXAP genes, classified in C12N 2506/45, for example.

The inventions are independent or distinct, each from the other because:

Inventions I, II  and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, modes of operation and effects; do not overlap in scope and are not obvious variants of each other.  
For example, the first exogenous polynucleotide of claim 1 does not specify what aspect (part) of the CD19 antigen is targeted whereas the first exogenous polynucleotide of claim 29 encodes a specific CAR having a specific amino acid sequence and thereby specifying a particular part of a particular antigen.
The second exogenous polynucleotide of claim 1 does not specify an inactivated cell surface receptor whereas claim 29 specifies a truncated epithelial growth factor variant.
Claim 1 does not recite a third exogenous polynucleotide as does claim 29.  
In addition, Group VII cells are CD34+ hematopoietic progenitor cells derived from an iPS cells and which comprise a first exogenous polynucleotide and a second exogenous polynucleotide encoding an inactivated cell surface receptor operably linked by an autoprotease.  Further, the cells of Groups I and II are not CD34+ HPSCs and Group VII cells (the CD34+ HPC) are not iPS cells. Therefore, Group I, II and VII inventions are distinct because they have a materially different design and mode of operation; do not overlap in scope and are not obvious variants. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III  (claim 31) a composition comprising the cell and IV (claims 33, 34; method of treating cancer) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed (the composition comprising the cell) can be used in a materially different process of using that cell such as in cell assays to determine CTL cytotoxicity, for example.

Inventions V (claims 35-37, a method of manufacturing the derivative cell) and I (claim 1, an induced pluripotent stem cell or a derivative thereof) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by de-differentiating an adult fibroblast to obtain an iPS cell, for example.

 Inventions V (claims 35-37; drawn to a method of manufacturing the derivative cell of claim 1), and VI (claims 38, 39; a method of differentiating an IPS into an NK cell) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation function and effect.  For example, the method of differentiation of iPS cells into an NK cell as is recited in Group VI. Further,  the differentiation of the iPS cells to a derivative cell does not require the differentiation into an NK cells because the derivative can be another type of cell such as a T cell.
 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Species Election
This application contains claims directed to the following patentably distinct species. 

I	If applicant elects Group I, claims 1-19, 21-28, the following species elections are required:

A.	Structurally distinct induced pluripotent stem cells comprising a first and second exogenous polynucleotide (claim 1) or a first, second and third polynucleotides (claim 2).  Applicant is required to elect either claim 1 or claim 2 for examination.  If applicant elect claim 1, claims 2, 25, 26, directed to a third exogenous polynucleotide will be withdrawn from consideration.

B.	Structurally distinct genes having a deletion or reduced expression: B2M, TAP 1, TAP 2, Tapasin, RFXANK, CIITA, RFX5 and RFXAP genes (claim 1, part (iii)).  Applicant is required to elect one gene therefrom for examination.

C.	Structurally distinct polynucleotides encoding HLA-E or HLA-G (claim 2). Applicant is required to elect one of HLA-E or HLA-G.  Claim 24 will be examined according to the selection. 

D.	A structurally distinct monoclonal antibody specific epitope specifically recognized by an antibody (claim 17) selected from the group of: ibritumomab, tiuxetan, muromonab-CD3, tositumomab, abciximab, basiliximab, brentuximab vedotin, cetuximab, infliximab, rituximab, alemtuzumab, bevacizumab, certolizumab pegol, daclizumab, eculizumab, efalizumab, gemtuzumab, natalizumab, omalizumab, palivizumab, polatuzumab vedotin, ranibizumab, tocilizumab, trastuzumab, vedolizumab, adalimumab, belimumab, canakinumab, denosumab, golimumab, ipilimumab, ofatumumab, panitumumab, and ustekinumab. Applicant is required to choose one for examination.

II.	If applicant elects Group III, claims 31, 32, Applicant is required to elect one therapeutic agent selected from the group consisting of a peptide, a cytokine, a checkpoint inhibitor, a mitogen, a growth factor, a small RNA, a dsRNA (double stranded RNA), siRNA, oligonucleotide, mononuclear blood cells, a vector comprising one or more polynucleic acids of interest, an antibody, a chemotherapeutic agent or a radioactive moiety, or an immunomodulatory drug (IMiD).

III.	If applicant elects Group V, claims 35-37, a species election is required from claim 37.  Applicant is required to elect one of: deletion, insertion, or in/del and further required to elect one of : CRISPR, ZFN, TALEN, homing nuclease, homology recombination, or any other functional variation of these methods.

IV.	If applicant elects Group 7, claims 42-46, the following species elections are required:
	A.	A structurally distinct gene selected from B2M, TAP 1, TAP 2, Tapasin, RFXANK, CIITA, RFX5 and RFXAP (claim 40, part (iii)).  Applicant is required to elect one structurally distinct gene selected therefrom. 

	B.	A structurally distinct polynucleotides encoding HLA-E or HLA-G (claim 41). Applicant is required to elect one of HLA-E or HLA-G.  

The species are independent or distinct because claims drawn to the different species constitute materially/methodologically distinct inventions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims not mentioned above, are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

(a)	 the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b)         the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c)         the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632